Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the claims—
In claims 7, 13, 18 and 19 at line three change “organocatylst” to – organocatalyst --.
In claims 8 and 14 at line two change “organocatylst” to – organocatalyst --.
In claim 9 at line one change “organocatylst” to – organocatalyst --.

Authorization for this examiner’s amendment was given in an interview with Jacob Busch on 12-21-21.
The search has been extended to encompass all species required by the allowed claims.

JCM
12-27-21

/JEFFREY C MULLIS/           Primary Examiner, Art Unit 1765